DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
In claim 1, line 13 should read in part “controlling [[an]] the activation of”.  Appropriate correction is required.
In claim 2, line 2 should read in part “stream is free of the liquid fluid”. Appropriate correction is required.
In claim 5, line 2 should read in part “function is based at least on a friction”. Appropriate correction is required.
In claim 8, line 2 should read in part “includes at least one  of:”. Appropriate correction is required. 
In claim 9, line 7 should read in part “greater than [[a]] the corresponding length”. Appropriate correction is required.
In claim 10, line 1 should read in part “wherein said at least one”. Appropriate correction is required.
 of:”. Appropriate correction is required.
In claim 11, line 2 should read in part “at least one  of:”. Appropriate correction is required.
In claim 12, line 1 should read in part “wherein said at least one”. Appropriate correction is required.
In claim 13, line 16 should read in part “controlling [[an]] the activation of said”. Appropriate correction is required.
In claim 15, line 13 should read in part “controlling [[an]] the activation of said”. Appropriate correction is required.
In claim 16, line 1 should read in part “controlling [[an]] the activation of said”. Appropriate correction is required.
In claim 16, line 2 should read in part “controlling [[an]] the activation of said”. Appropriate correction is required.
In claim 16, line 4 should read in part “indicating that [[a]] the predetermined amount of”. Appropriate correction is required.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “determining if there is liquid fluid present in the exhaust stream at said at least one fluid sensitive sensor ... based on ... a corresponding length of at least one time period needed to eliminate a predetermined amount of liquid fluid from said exhaust stream,” as recited in independent claims 1, 13, and 15. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.